DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-206266, filed on 25 October 2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a receiver receiving”, “a break point estimator estimating”, “a transmitter transmitting”, “a throughput measurer calculating transmission and reception throughput”, “A parameter determiner determining”, and “a compression encoder applying compression encoding” in claim 1-9.
Review of the specification has determined:
“a receiver receiving”, ¶30,32, Fig. 1 and 2, make reference to “a reception means 101” and “reception means 201”, as parts of a “transmission device 100” and “reception device 200”, respectively. ¶91-93 further indicates that a “server 30 corresponds to the transmission device 10” and a “communication terminal device 40 corresponds to the reception device 20”. Further explained is that a “server 30 performs each processing of the transmission device 10 according to the second example embodiment by causing the CPU 31 to execute a computer program”. Additionally, communication terminal device 40 performs each processing in the reception device 20 according to the second example embodiment by causing the CPU 41 to execute a computer program”. 
“a break point estimator estimating”, ¶32 and Fig. 2, make reference to “a breakpoint position estimation means 202”, as parts of a “reception device 200”. ¶91-93 further indicates that a “communication terminal device 40 corresponds to the reception device 20”. Further, communication terminal device 40 performs each processing in the reception device 20 
“a transmitter transmitting”, ¶30,32, Fig. 1 and 2, make reference to “a transmission means 105” and “a transmission means 203”, as parts of a “transmission device 100” and “reception device 200”, respectively. ¶91-93 further indicates that a “server 30 corresponds to the transmission device 10” and a “communication terminal device 40 corresponds to the reception device 20”. Further explained is that a “server 30 performs each processing of the transmission device 10 according to the second example embodiment by causing the CPU 31 to execute a computer program”. Additionally, communication terminal device 40 performs each processing in the reception device 20 according to the second example embodiment by causing the CPU 41 to execute a computer program”. 
“a throughput measurer calculating transmission and reception throughput”, ¶30 and Fig. 1, make reference to “a throughput measurement means 102”, as parts of a “transmission device 100”. ¶91-93 further indicates that a “server 30 corresponds to the transmission device 10”. Further explained is that a “server 30 performs each processing of the transmission device 10 according to the second example embodiment by causing the CPU 31 to execute a computer program”. 
“A parameter determiner determining”, ¶30 and Fig. 1, make reference to “a parameter determination means 103”, as parts of a “transmission device 100”. ¶91-93 further indicates that a “server 30 corresponds to the transmission device 10”. Further explained is that a “server 30 performs each processing of the transmission device 10 according to the second example embodiment by causing the CPU 31 to execute a computer program”.
and 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,11,13 rejected under 35 U.S.C. 102(a)(1) as being taught by TAKEZAWA; Masayuki et al. (US 20140026173 A1)
Regarding claim 1, Takezawa teaches.
(¶31 and Fig. 1 and 7, “cache distribution server 400 may be placed near the terminal device 500”) comprising: 
a receiver (¶91, “communication controller 510” of the terminal device 500) receiving a packet (¶91, “communication controller 510 also receives video data packets 10”) acquired by dividing a video frame; (¶73 and 61, “transfer video data packets 10 containing the read-out video data 28” which packets are “video data packets 16 containing the segments of the video data”) 
a breakpoint position estimator estimating, (¶74, “distribution controller 430” of the “cache distribution server 400” is configured to “derive the information 26 included in the video data packets 12”) based on packet information on the packet received by the receiver, (¶74, “make a determination on whether or not a hash value contained in the video data packets 12 matches any of hash values“) a packet being a breakpoint between the video frames; (¶63 and 39, “content information” of the segments of video data inserted into the “video data packets 16 containing segments of the video data” where all video data packet including the received video data and content information”) and 
a transmitter (¶119, “communication controller 510”) transmitting, to a transmission device of the packet, (¶119 and 121, “communication controller 510” that produces a video distribution request packet including the received video distribution request” then delivers the request packet to “second relay controller 420” of a cache distribution server 400 which communicates request to a “content distributer 100”) information relating to a reception duration of the video frame and information on a data size, (¶133, “sends a content distribution request 108” that will then result in delivery of “the video data 116 associated with the hash value in the form of video data packets 114 at a distribution rate calculated on the basis of the reception period of time of the video data figured out from the reception start and end times as well as the data size of that video data”) based on a result of estimation of a breakpoint position. (¶133, “the hash value”) 

Regarding claim 3, Takezawa teaches the limitation of claim 1,
	Takezawa teaches additionally,
Breakpoint position estimator (¶79,75, and Fig. 5, “relay instructor 434” included in the “distribution controller 430”) determines, when the packet received by the receiver(¶80 and 78, “distribution controller 430 is configured to instruct” when the has value of “received video data 12 does not match any of the hash values stored” from the “received video data packet 12”) at least one of a first condition being set based on a reception interval of the packet, (¶80, “instructs the second relay controller 420 to transmit the video data in the form of video data packets at a distribution rate that is calculated based on the reception period of time, i.e. duration, of the video data figured out from the reception start and end times”) and a second condition being set based on a frame rate of the video frame, that the packet (¶81, “Received video data packet”) received by the receiver (¶91, “communication controller 510 also receives video data packets 10”) is a packet being a breakpoint of the video frame. (¶39, “video data packet including the received video data and content information” where video data itself are “segments of the video data which are sectioned on the temporal basis”)



Regarding claim 13, dependent on claim 11, it is the method claim of device claim 3, dependent on claim 1. Refer to the rejection of claim 3 to teach the rejection of claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2,12 rejected under 35 U.S.C. 103 as being unpatentable over TAKEZAWA; Masayuki et al. (US 20140026173 A1) in view of Moors; Eric Wilhelmus Josephus et al. (US 20070133942 A1)
Regarding claim 2, Takezawa teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 2,
	However, Moors teaches additionally, 
(¶10, “estimated rate of frames per unit of stream length”) of the packet received by the receiver (¶10, “retrieval of the segments”) during a period from determination of a packet being a breakpoint of the video frame (¶10, based on “ratio between an intermediate stream size between points in the stream that are separated by more than a multiple of the selected length, and a difference between time values”) until determination of a packet being a next breakpoint, (¶10, “time stamps associated with points in the stream, such as packets that contain ECM data” where timestamps may be “time values for the time point of reception at which different parts of the stream are received” which are used to “Estimate rate of frames per unit of stream length”) and sets an integrated value when a packet being a breakpoint is determined, (¶11, “adaptive to an observed length of data from a start of a segment to a first following data representing a whole one of the first ones of the frame”) as a data size of the video frame. (¶11, “selected length is adapted dynamically”)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the received distribution request with distribution information of Takezawa with the adaptive data length measure of Moors which will observe a length for each frame. This allows for reproducing at different speeds and is not limited to simply integer speed factors.  

Regarding claim 12, dependent on claim 11, it is the method claim of device claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the rejection of claim 12.

Claim 4,14 rejected under 35 U.S.C. 103 as being unpatentable over TAKEZAWA; Masayuki et al. (US 20140026173 A1) in view of Imai; Tomohiro et al. (US 20140153637 A1)

	But does not explicitly teach the additional limitation of claim 4,
	However, Imai teaches additionally, 
an electronic message receiver receiving, (¶59 and Fig. 6, “retransmission/FEC unit 109” receiving frame rate information as depicted in Fig. 6) from a transmission device of the video frame, (¶60, “from the encoder 105”) information on the frame rate, as an electronic message, (¶60, “frame composition ratio predictor 121” using “frame rate information of the video from the encoder 105”) wherein 
the breakpoint position estimator (¶63, “number-of-redundant packets calculator 123”) determines whether the packet received by the receiver satisfies (¶63, “satisfies the packet loss rate corresponding to the desired video quality (packet loss rate after FEC)”) the second condition (¶63 and 60, “number of redundant packets” based off of numbers of packets determined by the frame composition ratio) being set based on the frame rate to be received by the electronic message receiver as the electronic message. (¶60, “frame composition ratio predictor 121 predicts the frame composition ratio by calculating the predicted number of data packets of each frame based on the estimated transmission rate information from the bandwidth estimator 103 and the frame rate information of the video from the encoder 105”) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the received distribution request with distribution information of Takezawa with the calculation of Imai which considers frame rate into the estimation. This additional teaching would additional estimation would be able to help improve reproduction quality.  

.

Claim 5,15 rejected under 35 U.S.C. 103 as being unpatentable over TAKEZAWA; Masayuki et al. (US 20140026173 A1) in view of Folgner; Michael George et al. (US 20120189273 A1)
Regarding claim 5, Takezawa teaches the limitation of claim 3,
	But does not explicitly teach the additional limitation of claim 5,
	However, Folgner teaches additionally, 
first condition (¶22, “an algorithm is applied”) is set as a threshold value being set (¶10, ”breaking a threshold of a moving average”) based on a reception interval measured by performing burst transfer of a plurality of packets, (¶10, data stream with a predetermined “starting time” and an “ending time” which is “based on the data points”) and, 
when a reception interval of the packet received by the receiver exceeds the threshold value, (¶22, “reference to high scored moments that broke the threshold”) the breakpoint position determines that the first condition is satisfied. (¶22, “generate highlights by selectively slicing and clipping a portion of the scored data points with reference to high scored moments that broke the threshold”)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the received distribution request with distribution information of Takezawa with the threshold of Folgner which will create a clip of video with a high concentration of relevant data. These clips highlight important moments in the video stream. 

.

Claim 6,16 rejected under 35 U.S.C. 103 as being unpatentable over TAKEZAWA; Masayuki et al. (US 20140026173 A1) in view of Gan; Christian et al. (US 20120106328 A1)
Regarding claim 6, Takezawa teaches the limitation of claim 1,
	But does not explicitly teach the claimed limitations of claim 6,
	However, Gan teaches additionally, 
transmitter transmits, to the transmission device, (¶100, “receiver 110 is also responsible for periodically calculating and sending statistics reports of packet characteristics of the received video frames back to the transmitter”) a reception time of a leading packet, (¶117, time of “the current” transmitted frame) and a reception time of a trailing packet (¶117, time of “the last transmitted frame”) of the video frame of which a breakpoint position is estimated, (¶117, used in process to calculate “transmission delay between each packet”) as information relating to a reception duration of the video frame. (¶117, “transmission delay between each packet” calculated using “time between the current and last transmitted frame” divided by the “number of packets within the frame”)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the received distribution request with distribution information of Takezawa with the adaptive frame rate control of Gan which calculates a time delay between a first and last frame. These metrics for packet transmission of a frame can be used to control stream bursts. 


. 

Claim 7,17,18 rejected under 35 U.S.C. 103 as being unpatentable over TAKEZAWA; Masayuki et al. (US 20140026173 A1) in view of Dhruv; Jignesh Yashwant et al. (US 20120198089 A1)
Regarding claim 7, Takezawa teaches, 
A transmission device (¶42 and Fig. 1, “content distributer 100 is adapted to receive from the cache control server 200” as depicted in Fig. 1) comprising:
a receiver (¶42, “content distributer 100”) receiving, from a reception device, (¶42, content distributer 100 receiving distribution request from “terminal device 500”) information of the reception device being a transmission destination of the video frame; (¶42, “content distributer 100 is adapted to receive from the cache control server 200 the video distribution request packet 16 sent from the terminal device 500”) 
a throughput measurer (¶66 and Fig. 3-237, “distribution rate calculator 237”)  calculating transmission and reception throughput of the video frame, (¶66, “distribution rate calculator 237 is adapted for calculating a distribution rate of the segments of the video data”) as statistical data, based on information relating to a time required for receiving the video frame and a data size of the video frame in the reception device; (¶66, “time duration of receiving video data calculated from the reception start time and reception end time included in content information as well as the data size of the video data may be used to calculate a distribution rate.”) 
a parameter determiner (¶65, “cache distribution requesting unit 236”) determining, (¶65, causes information on a “transmission rate obtained by the distribution rate calculator 237” to be inserted into the cache distribution request packet) based on the (¶65 and 66, “transmission rate obtained by the distribution rate calculator 237”) 
a transmitter transmitting, (¶35, “cache control server 200” sending “a packet 12 that includes a video distribution request” to the cache distribution server 400) to the reception device, (¶35 and Fig. 1, “cache distribution server 400” placed near terminal device 500 similar to as depicted in Fig. 1) a packet based on data of the video frame (¶35 and 110, “first relay controller 220 delivers the video data packets 48 (16) received from the content distributer 100 over the network 300 to the cache distribution server 400” which then sends the cached video data 10 to the terminal device 500”)
	But does not explicitly teach, 
receiver receiving information on a time required for receiving a video frame and a data size of the video frame 
a parameter determiner determining, a parameter when the video frame to be transmitted to the reception device is compression-encoded;
a compression encoder applying compression encoding to the video frame, based on the parameter determined by the parameter determiner; and 
a transmitter transmitting a packet based on data of the video frame to which compression encoding is applied by the compression encoder.
	However, another aspect of Takezawa teaches,
a receiver receiving, information (¶106,101 and Fig. 8A, “first relay controller 220” receiving instructions from “controller 230” and “video data packets” from “content distributer 100”) on a time required for receiving a video frame (¶107, “cooperation controller 230 instructs the first relay controller 220” to relay video data packets at a ”transmission rate calculated by the distribution rate calculator 237”) and a data size of the video frame (¶109, “cooperation controller 230 instructs the first relay controller 220” to insert “content information” including the “size of data” into the “video data packets 48”) in the reception device being a transmission destination of the video frame (¶110, “first relay controller 220 delivers the video data packets 48 (16) received from the content distributer 100 over the network 300 to the cache distribution server 400” which sends video data to terminal 500)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the received distribution request with distribution information. This can facilitate a process which diminishes the effects of redundant video data traffic between content distribution and content reception.
	But does not explicitly teach, 
a parameter determiner determining, a parameter when the video frame to be transmitted to the reception device is compression-encoded;
a compression encoder applying compression encoding to the video frame, based on the parameter determined by the parameter determiner; and 
a transmitter transmitting a packet based on data of the video frame to which compression encoding is applied by the compression encoder.
 	However, Dhruv teaches additionally, 
a parameter determiner (¶36, system “perform an analysis”) determining, based on statistical data of the throughput, (¶36, “perform an analysis of the video content”) a parameter (¶36, “determine portions of the video content that compress more efficiently”) when the video frame to be transmitted to the reception device is (¶36, for when “portions include video portions” that a “particular video encoder can compress efficiently”)
a compression encoder (¶36, “system”) applying compression encoding to the video frame, (¶36, system can “automatically place smaller chunks of video” which are portions of the video content where a “particular video encoder can compress efficiently”) based on the parameter determined by the parameter determiner; (¶36, “analysis of the video content to determine portions of the video content that compress more efficiently”) and 
a transmitter (¶24 and 44, “media server 1004 receives the request and generates or fetches a manifest file 1006 to send to the playback device 1002” which system  generates the video manifest file based on the set of chunks (510)”) transmitting a packet based on data of the video frame (¶44, “video manifest file can include a set of pointers to each chunk in the set of chunks, such that a video playback device can process the pointers sequentially to fetch and play the video asset chunk by chunk”) to which compression encoding is applied by the compression encoder. (¶36 and 44, system “automatically place smaller chunks of video” immediately preceding those portions of the video content, which are compressed chunks included with the chunks which were divided into chunks in the “set of chunks”) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the received distribution request with distribution information of Takezawa with the streaming of Dhruv which can compress chunks of video data. This makes it possible to mitigate bandwidth or latency problems in streaming video. 



Regarding claim 18, it is the method claim of device claim 7. Refer to the rejection of claim 7 to teach the limitations of claim 18. 

Claim 8,19 rejected under 35 U.S.C. 103 as being unpatentable over TAKEZAWA; Masayuki et al. (US 20140026173 A1) in view of in view of Dhruv; Jignesh Yashwant et al. (US 20120198089 A1) in view of Chen; Peisong (US 20170134732 A1)
Regarding claim 8, Takezawa with Dhruv teaches the limitation of claim 7,
But does not teach the additional limitation of claim 8,
	However, Chen teaches additionally, 
an electronic message transmitter transmitting, (¶39, “video encoding system 200 may be configured to produce a number of values that are encoded to form the compressed bit stream 210 “) to the reception device being a transmission destination of the video frame (¶85, “decoding system 900 is configured to operate on an input encoded bitstream to generate an output decoded video”) to which compression encoding is applied based on the parameter,(¶39, ”compressed bit stream 210” which is then “transmitted”) information on the parameter determined by the parameter determiner, (¶39, number of values including “information regarding the structure of the compressed data and compression tools employed during encoding”) as an electronic message. (¶39, such values and/or parameters (also known as syntax elements) undergo encoding within the entropy encoder 208”) 


Regarding claim 19, dependent on claim 17, it is the method claim of device claim 8, dependent on claim 7. Refer to the rejection of claim 8 to teach the rejection of claim 19.

Claim 9,20 rejected under 35 U.S.C. 103 as being unpatentable over TAKEZAWA; Masayuki et al. (US 20140026173 A1) in view of in view of Dhruv; Jignesh Yashwant et al. (US 20120198089 A1) in view of Gan; Christian et al. (US 20120106328 A1)
Regarding claim 9, dependent on claim 7, it is the reception device claim of transmission device claim 6, dependent on claim 1. Refer to the rejection of claim 6 to teach the limitations of claim 9. 

Regarding claim 20, dependent on claim 17, it is the method claim of device claim 6, dependent on claim 1. Refer to the rejection of claim 6 to teach the limitations of claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483